Case 3:16-cv-30179-KAR Document 41-4 Filed 01/09/19 Page 1 of 4




                      EXHIBITL
  Case 3:16-cv-30179-KAR Document 41-4 Filed 01/09/19 Page 2 of 4


Jean Williams
August 04, 2017

               UNITED STATES DISTRICT COURT
            FOR THE DISTRICT OF MASSACHUSETTS

                                    No.: 3:16CV0179-MGM




 JEAN WILLIAMS, on behalf of
 herself ·-and - all-os imil arly
 situated individuals
      PLAINTIFF

  vs.

  CITY OF SPRINGFIELD DEPARTMENT
  OF PUBLIC WORKS
       DEFENDANT




                  DEPOSITION OF:      JEAN WILLIAMS




             Taken before Roxanne C. Costigan,
  Certified Merit Reporter, Notary Public, pursuant to
  Rule 30 of the Federal Rules of Civil Procedure," at
  the law offices of SPRINGFIELD LAW DEPARTMENT, 36
  Court Street, Springfield, MA, on August 4, 2017.



                                                               REc~nIED
                                                              . AUf; 1~; 2817
                                                               CITY OF SPRINGFIELD
                        Roxanne C. Costigan                       Law Department
                      Certified Merit Reporter


                         Accurate Court Reporting
                     (413)747-1806 Fax: (413)747-1818
                                                   ..   _-.
     Case 3:16-cv-30179-KAR Document 41-4 Filed 01/09/19 Page 3 of 4


Jean Williams
August 04, 2017                                                                                                    130.. 133
                                                     page 1::10                                                      page 1::12
 1    them.   Four by four. Four by four.                           1    they did. So, if it wasn't wide enough, we would have
 2         Q.      It I S a four by four truck with a plow in       2    to call it in to the Tapley Str.eet.
 3    the front?                                                     3        Q.     Anything else that you were supposed to
 4         A.      Yes.                                             4    inspect besides how wide it was?
 5         Q.      Was George operating the truck?                  5         A.     No, not that I can recall.
 6         A.      Yes.                                              6        Q.     Did he give you any other instruction on
 7         Q.      Had you ever operated a truck like that           7   the snowplowing?
 8    prior to this?                                                 8        A.     Not that I can recall.
 9         A.      Had I?                                            9        Q.     Did.he tell you .- or strike that.
10        -Q.- --Yes'-        -   -                                 10               Did you deal with any snowplbw operators
11            A.   Or him?                                          11   during that eleven a.m. -- eleven p.m. to one p.m.
12            Q.   Had you?                                         12   shift?
13            A.   No.                                              13        A.     I was introduced to them.
14            Q.   Do you have any kind of special license          14        Q.     But did you have any interactions with
15    other than a regular driver's license?                        15   them other than being introduced with them?
16         A.     No. I was told I didn't need one.                 16        A.     We had .to fill out slips of their time
17         Q.     So, George operated the truck the whole           17   and we filled out their slips, their beginning time
18    shift from eleven p.m. to one p.m. or did he have you         18   and their end time, and pass the slip. Have a good
19    operate it at any point?                                      19   day, good night, whatever.
20         A.     I'm not sure. I did drive. I'm not sure           20        Q.     Did you see any snowplow ·operators not
21    if -- I'm not sure if I did that time, but I did drive        21   doing their job?
22    the truck.                                                    22        A.     No.
23         Q,     What did George tell you as you were              23        Q.     Did you or George have any interaction
24    driving around on the first time you went out with            24   with any citizens that night from eleven p.m, to one
                                                     ,",age   1~1

 1    him?                                                           1   p.m., night and day?
 2            A.   As far as what?                                   2        A.     Not that I can recall.
 3         Q,     As far as what the job is, I mean, what            3        Q.     Did George talk to you about how you
 4    was he doing? Let me _.                                        4   interact with citizens if they have corll?laints about
 5            A.   He was driving --                                 5   snowplowing?
 6         Q.      Was George training you, George Larue?            6        A.      Oh, just be polite. You know, if there
 7    Was that the point of you going out with him?                  7   was a beef, we just call the police, but I don't think
 8         A.      Yes.                                              8   we -- as far as I can recall, we don't -- we didn't
 9         Q.      Other than being trained with George, had         9   have any beefs.
10    you received any other training in regard to this             10        Q.      Was there any talk between you and George
11    position? Did you go to any kind of. classes? Did you         11   about where the snow was actually supposed to be
12    get a webinar? Did you get any other training?                12   plowed on the street, in other words, if you're taking
13         A.      No.                                              13   a corner, or you're at a dead end, et cetera?
14         Q.      So, what training did George offer you?          14        A.      Push it up to the curb.
15    What did he say to you on this shift when you went out        15         Q.     Did George give you any other instruction
16    with him the first time?                                      16   or any other understanding of how this job was to be
17         A.      That I have to watch the -- we weren't --        17   performed during that training session from eleven
18    we weren't plowing. We were observing or watching             18   p.m. to one p.m.?
19    what the snowplow drivers did, That was our job. We           19         A.     Not that I can recall.
20    were inspecting what the snowplow drivers did. So, he         20         Q.     Did you have any questions for George?
21    was telling me the widening of the streets, if the            21         A.     I asked as we went along. I don't recall
22    streets 'IISren't cleared, we would have to call it in        22   nothing was written,
23    to DPW and have them go back out, the snowplow                23         Q.     What area of the city were you in with
24    drivers. We were the inspectors. We inspected what            24   George?


                                          Accurate Court Reporting
                                      (413)747-1806 Fax: (413)747-1818
     Case 3:16-cv-30179-KAR Document 41-4 Filed 01/09/19 Page 4 of 4


Jean Williams
August 04, 2017                                                                                                        134..137
                                                   t'age   '1;:l4
 1        A.       Forest Park.                                     1    for 2013 --
 2        Q.      ~e   entire ti.Jre?                               2         A.       bt, I don't know --
 3         A.     Unless ~Ie went back to get gas.                  3         Q.       -- snow season?
 4         Q.      When you say Forest Park, which part of          4          A.      -- either.
 5    Forest Park?                                                  5          Q.      Do you know any women who applied in the
 6         A.      East Forest Park.                                 6    2012 through 20 -- strike that -- through the
 7         Q.      ~e whole area?                                   7     2012/2013 snow season who didn't get the job?
 8         A.      I believe so, yeah.                               8         A.      I was told, but I don't know.
 9         Q.      Did George go down every street in East           9         Q.      What were you told for the 2012/2013
10    Forest Park? -                   . -      - -- - -        .- 10    ·season;- the individualsWOO- applied wbea SfiQw Roote
11        A.      Yes.                                              11    Inspector and did not get the position?
12         Q.       What did he tell you he was looking for         12         A.      I'm not sure, but they told me Deborah
13    when he went down the streets?                                13    Abdoo and Maggie Rodriguez.
14           A.     If the snow was -- if the streets were          14         Q.      Who told you that?
15    wide enough.                                                  15         A.      ~ey did.

16           Q.     Just wide enough, and that was the only         16         Q.      When did Deborah Jlbdoo tell you that?
17    thing?                                                        17         A.      I don't remember.
18           A.     If they were widened and did they push          18         Q.      Who was present when she said that?
19    the snow back far enough. If it was like at a comer,          19         A.      I don't remember. I didn't, you know,
20    they had to make sure that the snow was packed up,            20    keep records of all this.
21    don I t block the sidewalks.                                  21        Q.     Did you keep any notes at all about this
22           Q.     Was there any talk about what order the         22   Snow Route Inspector position or your belief that you
23    streets should be plowed in?                                  23   were discriminated against as a woman or --
24           A.     I don't remember. ~ere was an order,            24        A.     When I realized, when I felt that I was,

                                                                                                                         t'age 1J7
 1    but I don't remember.                                          1   then I started keeping notes.
 2         Q.     Did you go out again during the 2013 --            2        Q.     Where did you keep those notes?
 3         A.     Yes.                                               3        A.     I gave them to ll\Y lawyer.
 4         Q.     -- snowstorm season? How many times?               4        Q.     When did you start writing those notes?
 5         A.     Oh, I don't remember.                              5        A.     That sum:ner, that sUlllller when I decided
 6         Q.     How many women were on -- strike that.             6   to file, the MeAD.
 7                On this Snow Inspector -- Sno~ Route               7        Q.       Was that before you had seen your lawyer?
 8    Inspector list, what was your understanding of who had         8        A.       To be honest, I really don't think I
 9    that list?                                                     9   wrote any specific notes, like, Did Debbie apply? I
10                      MR. MONTAGNA: Objection to form.            10   didn't write that down. Or Did this person apply? I
11         Q.      (By Ms.,  Sheehan) Who was in charge· of         11   didn't write that down. Everything that I have, I
12    the list?                                                     12   gave to ll\Y lawyer.
13                      'JllE WITNESS: I'm sorry?                   13        Q.       When did you start writing those notes?
14                      MR. MONTAGNA: Objection to form.            14        A.       Arrf notes that I have --
15          You can answer.                                         IS        Q.       Was it before you saw your lawyer?
16                      'JllE WITNESS: What's his name?             16        A.        I don't recall.
17         Q.      (By Ms. Sheehan) If I suggested it was           17                       MS . SHIlEHAN: Off tha record.
18    Vinnie DeSantis, does that ring a bell for you?               18                           (Off record conference)
19         A.     ~at's it.                                         19                        MS. SllEEBAN: On the record. I'm
20         Q.     Was every person who applied in the 2013          20             going to put on the record, I think it's pretty
21    snow season put on the Snow Route Inspector list?             21             clear that she testified she kept notes and
22         A.     Oh, I don't know.                                 22             that she provided those notes to her lawyer and
23         Q.     Do you know any people who applied as a           23             that she kept those notes prior to deciding to
24    Snow Route Inspector and they weren't put on the list         24             file the case -- she started writing those


                                       Accurate Court Reporting
                                   (413)747-1806 Fax: (413)747-1818
